DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 6/14/2022 has been entered.
The drawings were received on 6/24/2022.  These drawings are accepted.
The objections over the Drawings, Specification, and Claims as presented in the Office Action mailed 2/14/2022 have been withdrawn based on the amendments filed 6/14/2022 and 6/24/2022.
The rejections under 35 U.S.C.112(b) and under 35 U.S.C. 103 as presented in the Office Action mailed 2/14/2022 have been withdrawn based on the amendments filed 6/14/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/6/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James Hasselbeck (Reg. No. 42,641) on 6/21/2022.
The application has been amended as follows:
Claim 4 line 2 “filter housing extends” has been changed to --filter housing structure extends--
Claim 7 line 1 “according to claim 31 26” has been changed to --according to claim 26--
Claim 29 line 6 “at least one electrically operated areal light source” has been changed to --at least one light source--

Reasons for Allowance
Claims 4-7, 15, 18, 20-22, 26, and 28-29 are allowable over the prior art of record.
For the examiner’s statement of reasons for allowance for independent Claims 15 and 21 and therefore for claims depending therefrom, please see the Office Action mailed 2/14/2022.
The following is an examiner’s statement of reasons for allowance pertaining to Claim 26 and therefore claims depending therefrom:
With regards to Claim 26, the prior art of record fails to disclose or fairly suggest a brake dust particle filter for a disc brake assembly of a vehicle, the disc brake assembly comprises a brake disc and a brake caliper, the brake dust particle filter comprising a housing structure of the brake dust particle filter engaging across the brake disc and/or the brake caliper at least partially in a mounted state of the brake dust particle filter at the disc brake assembly, the brake dust particle filter is configured to catch particles generated during braking, at least one light source, a lighting housing part configured to be connected exchangeably to the brake dust particle filter, the at least one light source is provided on the lighting housing part, the at least one light source is an electrical light source, the lighting housing part further comprises an energy store capable of being electrically connected to the at least one light source, as specifically called for in the claimed combinations.
The closest prior art, Continental Teves (DE 202010011328) does not disclose the brake dust particle filter is configured to catch particles generated during braking, the lighting housing part configured to be connected exchangeably to the brake dust particle filter, and the lighting housing part further comprises an energy store capable of being electrically connected to the at least one light source, as required by the claim and there is no motivation absent the applicant's own disclosure to modify the Continental Teves reference in the manner required by the claims.
While a brake dust particle filter having a housing engaging across the brake disc and/or the brake caliper is known in the art, a light source on housings engaging across the brake disc and/or the brake caliper is known in the art, a brake dust particle filter configured to catch particles generated during braking is known in the art, providing the light source on a lighting housing part configured to be connected exchangeably to the brake dust particle filter is known in the art, and utilizing an energy store capable of being electrically connected to at least one light source on a lighting housing part including a light source is known in the art, the combination of the lighting housing part being configured to be connected exchangeably to the brake dust particle filter, the at least one light source is provided on the lighting housing part, the lighting housing part further comprising an energy store electrically connected to the at least one light source, is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims., as specifically called for in the claimed combinations.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9 a.m. - 4 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875